Exhibit 10.43






SEPARATION AND GENERAL RELEASE AGREEMENT


This Separation and General Release Agreement (“Agreement”) is made as of the
8th day of September, 2017, (the “Signature Date”) between comScore, Inc.
(“Company”), a Delaware corporation, and David Chemerow (“Executive”).


WHEREAS, Company employed Executive as Chief Financial Officer and Treasurer.


WHEREAS, Executive and Company have come to the mutual decision that it is in
their respective best interests that Executive’s employment with Company be
terminated, and Executive and Company desire to set forth the terms of
Executive’s separation from the Company.


THEREFORE, in consideration of the mutual promises contained in this Agreement,
and for other good and valuable consideration, the receipt and sufficiency of
which are acknowledged, the undersigned, intending to be legally bound, state
and agree as provided
below.


1. Separation. Executive and Company mutually agree that Executive has resigned
from his position as Chief Financial Officer and Treasurer of, and ends his
employment by, the Company, effective September 8, 2017 (the “Separation Date”).
Effective the Separation Date, Executive is also deemed to have resigned from
all other elected, appointed or otherwise held positions within the Company or
from any organization in which he represents the Company. Executive further
agrees to execute promptly upon request by the Company any additional documents
to effect the provisions of this Section 1.


2. Payments, Benefits and Perquisites. Provided that Executive does not revoke
and complies with (and continues to comply with) all terms of this Agreement,
including but not limited to his obligations under Paragraphs 6, 7, 8 and 18 of
this Agreement, and fulfills all obligations thereunder, Executive will be
entitled to the following severance benefits:


a. The Company will continue to pay Executive his annual base salary of
$359,611.00 less applicable taxes and withholdings as required by law
(“Severance Payments”), in accordance with the Company’s current normal payroll
cycle, beginning on the first pay period after the Effective Date and continuing
for a period of 15 months, unless Executive has materially breached any
provision of this Agreement.


b. The Company will pay Executive for all accrued salary and all accrued and
unused paid time off earned through the Separation Date, subject to standard
payroll deductions and withholdings, on the Company’s ordinary payroll date
next-following the Separation Date.


c. The Company will pay Executive $200,000.00 in two equal payments of
$100,000.00, less applicable taxes and withholdings as required by law, to be
made on:


(i) a date within thirty (30) days after the first to occur of: (A) (I) the
Company’s common stock has been listed for trading on the NYSE, or Nasdaq, (II)
the Company’s stockholders have approved an equity plan pursuant to which the
Company is permitted to issue restricted stock units to the Company’s employees,
and (III) the trading window is open for all Company employees or (B) any entity
or person acquires more than 50% of the Company's common stock or more than 50%
of its assets; and (ii) February 1, 2019.


d. The Company agrees to pay Executive's attorneys’ fees incurred on or after
August 30, 2017, relating to the negotiation and execution of this Agreement, in
an amount not to exceed $25,000.00 with such payment to be made within thirty
(30) days of the Effective Date.


e. Executive’s health insurance will terminate on the last day of the month in
which the Separation Date occurs. If eligible, Executive may thereafter elect to
continue Executive’s health benefits under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) or state insurance laws, if
applicable, at Executive’s own expense (or, if Executive enters into this
Agreement, at the Company’s expense as provided in paragraph 2(g) below). Notice
of Executive’s COBRA rights will be sent to Executive under separate cover.
Executive’s rights to elect such coverage are not contingent upon his entering
into this Agreement.


f. Executive agrees that, within 10 days following the Separation Date,
Executive will submit Executive’s final documented expense reimbursement
statement reflecting all business expenses he incurred through the Separation
Date, if any, for which Executive seeks reimbursement. The Company will
reimburse Executive for these expenses pursuant to its regular business
practice.







--------------------------------------------------------------------------------




g. If Executive elects continuation coverage pursuant to COBRA within the time
period prescribed pursuant to COBRA for Executive and Executive’s eligible
dependents, and for so long as Executive has not yet elected replacement
coverage, then the Company will pay the COBRA premiums for such coverage (at the
coverage levels in effect immediately prior to Executive’s termination) for a
period of 18 months following the Separation Date. Executive agrees to notify
Company when he has elected replacement coverage.


h. The Company agrees that Executive’s currently outstanding unvested restricted
stock units, previously granted to Executive under the Company’s 2007 Equity
Incentive Plan, will not terminate upon the Separation Date but instead will
continue to vest pursuant to the previously established vesting schedule as
follows:
(i) 5,000 RSUs on February 15, 2018;
(ii) 8,750 RSUs on August 5, 2018;
(iii) 8,750 RSUs on August 5, 2019; and
(iv) 8,750 RSUs on August 5, 2020.


i. The Company agrees that Executive’s outstanding and exercisable options to
purchase 449,912 shares of common stock that Executive currently holds will be
extended, and such options shall not expire, until the date that is 6 months
after the date that the issuance and sale of shares of Common Stock of the
Company pursuant to the Company’s Registration Statement on Form S-8 (File No.
333-209310) is permitted. The Company shall promptly notify the Executive when
such issuance and sale of shares is permitted.


j. At the time that the Company publicly announces Executive’s resignation, the
language included on Exhibit C hereto is the agreed upon language for inclusion
in the press release and related Form 8-K relating to Executive and his
resignation. The Company agrees that it will not make any contrary statements
concerning or about Executive in the press release or Form 8-K.


k. Executive expressly understands and acknowledges that the Company agrees to
provide the above-stated payments and benefits in exchange for Executive’s
compliance with the terms set out in this Agreement. Executive further
acknowledges and agrees that he is not entitled to receive payment of any of the
benefits set forth in Paragraph 2 absent execution of this Agreement. With the
exception of the benefits described in Paragraph 2(b) and 2 (j), Executive
understands and agrees that the Company shall not provide any of the
consideration set forth in this Agreement (including without limitation the
payments or additional benefits listed in this Paragraph 2) until after the
Effective Date. If Executive materially fails to comply with any of his
obligations under this
Agreement during the term for payment described above, Executive understands and
acknowledges that the Company may cease making any of the above described
payments and benefits. Executive also acknowledges that if any payments are made
to him under the terms of this Agreement, but are suspended as a result of a
material breach by Executive of any provision of this Agreement, including but
not limited to his continuing obligations under Paragraphs 6, 7, 8 and 18, then
the payments made to Executive are satisfactory and adequate consideration for
the covenants and releases made by Executive herein.


3. Other Compensation or Benefits. Executive acknowledges that, except as
expressly provided in this Agreement, Executive is not entitled to and will not
receive any additional compensation, severance, or benefits from the Company
after the Separation Date other than vested compensation or benefits under the
Company’s employee benefit plans in accordance with the respective terms
thereof. Other than the 13,750 restricted stock units which have vested but not
been delivered to Executive and as expressly set for forth in Paragraph 2 above,
Executive acknowledges that he is not entitled to any stock options, restricted
stock, restricted
stock units or other equity awards from the Company.


4. Compensation Clawback. Executive acknowledges and agrees that, in addition to
any other rights the Company may have, if the Company is required to claw back
any incentive or other compensation pursuant to the Sarbanes-Oxley Act, the
Dodd-Frank Wall Street Reform and Consumer Protection Act, any regulations
promulgated thereunder, or any other laws or regulations that may apply to
Executive whether in effect now or in the future, the Company shall be entitled
to cease any Severance Payments, and apply those Severance Payment amounts
toward any such claw back. Nothing in this Agreement shall prevent Executive
from
commencing an action to challenge a termination of his Severance Payments if he
believes (i) the Company was not required to claw back his Severance Payments or
(ii) the Company terminated the Severance Payments in breach of this Agreement.
In addition, nothing in this Agreement shall prevent or waive Executive’s
ability or right to contest or defend against any claim made against him for
disgorgement, penalties, fines, forfeiture, or the return of any compensation or
benefits of any kind in any government inquiry or proceeding or in any
litigation brought against the Company or the Executive.


5. Return of Company Property. Executive agrees to return all Company Property
that Executive has in his possession to the Company no later than ten (10)
business days following the Separation Date. Executive further agrees not to
retain any Company documents or any copies thereof except as provided below.
“Company Property” shall include, but not be limited to: Company files; manuals;
notes; drawings; records; business plans and forecasts; financial information;
specifications; computer-recorded information; tangible property (including, but
not limited to: computers; smart phones; cell phones; PDAs); credit cards; entry





--------------------------------------------------------------------------------




cards; identification badges and keys; and any materials of any kind that
contain or embody any proprietary or confidential information of the Company
(and all reproductions thereof). Notwithstanding the foregoing, (a) Executive
and his counsel may retain copies of documents relating to this Agreement, his
employment relationship with the Company, and his benefits, compensation and
equity interests; and (b) Executive’s counsel (and any experts engaged by such
counsel) may retain any Company documents provided to such counsel by the
Company, by the Executive or by counsel for any party for the purpose of
assisting in their defense of Executive in any government inquiries or
proceedings or in any litigation brought against the Company or
Executive (the “permitted purposes”) and any copies thereof, provided that
Executive’s counsel and experts use such Company documents only for the
permitted purposes, maintain the confidentiality of such Company documents
(including, if they must be filed in court, filing them under seal if possible),
and return them to the Company when they are no longer needed for the permitted
purposes (or, in the case of Company documents reflecting Executive’s attorneys’
work product or attorney-client communications between Executive and his
attorneys, certifying their destruction when they are no longer legally required
to be maintained), and provided further that Executive and his counsel return to
the Company promptly upon request, and share with no other party without the
Company’s express written consent, any Company documents containing the
Company’s attorney-client privileged information or attorney work product of the
Company’s counsel.


6. Proprietary Information and Noncompetition Obligations. Executive
acknowledges his continuing obligations under the At-Will Employment,
Confidential Information, Invention Assignment and Arbitration Agreement
executed by Executive (the “Confidentiality Agreement”), a copy of which is
attached hereto as Exhibit A, including but not limited to, Executive’s
obligations related to confidentiality and noninterference with personnel
relations. For purposes of Paragraph 7(A) of Exhibit A only, the parties agree
that the term “Covered Business” includes but is not limited to the following
entities: Nielsen, Moat, IAS, DoubleVerify, Kantar, SimilarWeb, GfK,
Mediametrie, Embee, RealityMine and Conversant, as well as business lines within
Oracle or Adobe that compete directly or indirectly with the Company; provided,
however, that the inclusion of any company in this list shall not be deemed to
mean that any other company that operates in the “Covered Business” is excluded
from the restrictions set out in Paragraph 7(A) of Exhibit A. Notwithstanding
anything herein or in Exhibit A to the contrary, Executive shall not be held
liable under this Agreement, Exhibit A or any other agreement or any federal or
state trade secret law for making any confidential disclosure of a Company trade
secret or other confidential information to a government official or an attorney
for purposes of reporting a suspected violation of law or regulation, or in a
court filing under seal.


7. Non-Disparagement. The Company agrees that it will cause its executive
officers to refrain from making any statement(s) that disparage Executive, and
Executive agrees to refrain from making any statement(s) that disparage the
Company, its directors or executive officers. Nothing in this provision, or in
any other provision of this Agreement, should be construed to limit the
Executive from (i) complying with any valid subpoena or court order (about which
Executive shall provide the Company with prompt notice , a copy of the subpoena
or court order, and a transcript of any testimony, all to the maximum extent
permitted by applicable law or policy); (ii) cooperating with any government
investigation; (iii) voluntarily communicating, without notice to or approval by
the Company, with any government agency regarding a potential violation of any
law or regulation; (iv) cooperating with any reasonable requests by the Company;
or (v) responding to untruthful statements made about him or defending himself
in connection with any litigation or investigation. Similarly, nothing in this
provision, or in any other provision of this Agreement, should be construed to
limit the Company or any of its directors, officers or employees from (i)
complying with any valid subpoena or court order; (ii) making statements that it
concludes in good faith after consultation with counsel (a) are appropriate in
filings, releases, and other documents prepared in connection with applicable
securities laws or (b) may otherwise be required under any other applicable law;
(iii) conducting in good faith investigations or inquiries regarding any
potential violation of law; (iv) communicating with any government agency; or
(v) responding to untruthful statements made about them or defending themselves
in connection with any litigation or investigation.


8. Cooperation. Executive is permitted to cooperate fully and truthfully with
any government authority conducting an investigation into any potential
violation of any law or regulation. Nothing in this Agreement is intended to or
shall prohibit Executive from providing such cooperation. Executive also agrees
to provide reasonable cooperation and assistance to the Company and/or its Board
of Directors or any committees thereof in any formal or informal investigation
into or litigation involving matters which Executive has relevant knowledge to
the extent reasonably requested. Executive agrees and acknowledges that such
assistance and cooperation may include, but not be limited to, providing all
relevant information and documents reasonably available to Executive about
matters on which he worked. Executive agrees to make himself reasonably
available to the Company or its representatives at a mutually agreeable time for
interviews and meetings regarding any matter relating to his employment or
matters on which he worked while employed at the Company as may be reasonably
requested. The Company shall reimburse Executive for the reasonable expenses he
incurs in the course of cooperating with such Company requests.


9. Release of All Claims. Except as otherwise set forth in this Agreement,
Executive hereby releases, acquits and discharges the Company and its
affiliates, and their officers, directors, agents, servants, employees,
attorneys, shareholders, successors and assigns
(collectively, the “Released Parties”), of and from any and all claims,
liabilities, demands, causes of action, costs, expenses, attorneys’ fees,
damages, indemnities (except those indemnification rights excluded below) and
obligations of every kind and





--------------------------------------------------------------------------------




nature, in law, equity or otherwise, known or unknown, suspected or unsuspected,
disclosed and undisclosed, arising out of or in any way related to any and all
agreements, events, acts or conduct executed or occurring at any time prior to
and including the date on which Executive executes this Agreement, including but
not limited to: all such claims and demands directly or indirectly arising out
of or in any way connected with Executive’s employment with the Company or the
termination of that employment; claims or demands related to salary, incentive
payments, commissions, stock, stock options, or any other ownership interests in
the Company, vacation pay, fringe benefits, expense reimbursements, severance
pay, or any other form of compensation; claims pursuant to federal, state or
local law, statute or cause of action including, but not limited to, the federal
Civil Rights Act of 1964, as amended; the Age Discrimination in Employment Act,
as amended (the “ADEA”); the federal Americans with Disabilities Act of 1990, as
amended; tort law; contract law; wrongful discharge; discrimination; harassment;
fraud; defamation; emotional distress; and breach of the implied covenant of
implied good faith and fair dealing.


EXECUTIVE HEREBY ACKNOWLEDGES AND AGREES THAT THIS RELEASE IS A GENERAL RELEASE
AND THAT BY SIGNING THIS AGREEMENT, EXECUTIVE IS EXPRESSLY WAIVING ALL RIGHTS
FOR ALL KNOWN AND UNKNOWN CLAIMS.


Nothing in this Agreement shall be construed to prohibit Executive from
commencing, instituting, participating, providing truthful information, or
otherwise assisting in any investigation or proceeding conducted by the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Securities and Exchange Commission or any other government agency; provided,
however, that by signing this Agreement, Executive agrees to waive and release
any right Executive may have to recover monetary relief or compensation from the
Released Parties in connection with any such proceeding or investigation. For
the avoidance of doubt, nothing herein prevents Executive from receiving any
whistleblower or similar award. Further, this release shall not be deemed to
affect a release of any claim that may not be released by law, including rights
to unemployment or workers compensation, and rights to vested benefits governed
by ERISA, nor shall it be deemed to affect a release of any right to enforce the
terms of this Agreement or any rights Executive may have to indemnification
under the Indemnification Agreement (attached hereto as Exhibit B), the
Company’s By-Laws or applicable law. Executive understands that this Agreement:
(i) does not preclude him from challenging the validity of this Agreement,
including the waiver and release provisions, under the ADEA; and (ii) does not
waive any rights or claims which first arise after the Signature Date. Executive
represents and warrants that Executive has not previously filed or joined in any
claim released herein.


10. Knowledge of Claims Against Executive. As of the Signature Date, the Company
acknowledges that neither Gian Fulgoni, the Company's Chief Executive Officer,
nor Carol DiBattiste, the Company's General Counsel & Chief Compliance, Privacy
and People Officer, is aware of any claim or potential claim that the Company
might have against Executive under any legal, equitable, contract, tort,
statutory or other theory.


11. Waiver and Release Acknowledgement. Executive acknowledges that Executive is
knowingly and voluntarily making the above waiver and release. Executive also
acknowledges that the consideration given for the waiver and the release in the
preceding paragraphs hereof is in addition to anything of value to which
Executive was already entitled. Executive further acknowledges that:


a. Executive has been and is advised to consult an attorney regarding this
Agreement prior to executing it and that he has been given sufficient time to do
so;


b. Executive has received full and adequate consideration for this Agreement,
including the waiver and release herein; and


c. Executive fully understands and acknowledges the significance and
consequences of this Agreement and represents by his signature that the terms of
this Agreement are fully understood and voluntarily accepted by him. This
Agreement has been
individually negotiated by Executive and is not part of a group exit incentive
or other group employment termination program.


12. Acknowledgment Regarding the Age Discrimination in Employment Act and,
specifically, 29 U.S.C. § 626(f). Executive understands that as part of this
Agreement, he voluntarily and knowingly waives rights or claims under the ADEA,
and acknowledges that the knowing and voluntary waiver of his claims is in
accordance with the ADEA, and, specifically, 29 U.S.C. § 626(f).


13. Acceptance and Revocation. This Agreement was presented to Executive for
review and consideration on August 30, 2017 (“Review Date"). Executive
understands that he has had at least twenty-one (21) days from the Review Date
within which to decide whether to sign this Agreement and return it to Company.
Executive agrees and understands that any changes to this Agreement that may be
negotiated between Executive and Company, whether material or immaterial, will
not restart the time Executive has to consider and sign the Agreement. Executive
understands that he may sign and return the Agreement at any time before the
expiration of the twenty-one (21) day period. Executive further understands that
he has seven (7) days after signing this Agreement to revoke it in writing
submitted to Carol DiBattiste, General Counsel & Chief Compliance, Privacy and
People Officer,





--------------------------------------------------------------------------------




at cdibattiste@comscore.com ("Revocation Period"). This Agreement shall not
become effective until (1) Executive has signed the Agreement, and (2) the
Revocation Period has expired without Company having received written notice of
a revocation (“Effective Date”).


14. Enforcement. Except as otherwise provided herein, if any action at law or in
equity is necessary to enforce or interpret the terms of this Agreement, the
prevailing party shall be entitled to reasonable attorneys’ fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled.


15. Costs. Other than any costs recoverable under Section 2(d) or 14 the parties
intend that each shall bear its own costs, if any, that may have been incurred
relating to this Agreement.


16. No Admission of Liability. This Agreement is not an admission of liability
by any party.


17. Notice. In the event that any notice is to be given to any party under this
Agreement, it shall be given by certified mail, return receipt requested, and
addressed to the party as follows:


To Company:         comScore, Inc.
Attention: General Counsel
11950 Democracy Drive, Suite 600
Reston, VA 20190.


To Executive:         David Chemerow
Address on File


With a copy to:


David E. Schwartz, Esq.
Skadden, Arps, Slate Meagher & Flom LLP
4 Times Square
New York, New York 10036


18. Continuing Obligations. The parties agree that the terms of the
Confidentiality Agreement and the Indemnification Agreement, attached hereto as
Exhibits A and B, respectively, continue in full force and effect. For the
avoidance of doubt, nothing herein alters:
(i) Executive’s rights or obligations with respect to indemnification as set
forth in the Indemnification Agreement, the Company’s By-Laws or applicable law;
or (ii) Executive’s obligations and the Company’s rights under the
Confidentiality Agreement as stated above in Paragraph 6.


19. Section 409A. It is intended that all amounts or benefits provided under
this Agreement comply with or be exempt from Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and treasury regulations relating
thereto, so as not to subject Executive to the payment of any interest and tax
penalty which may be imposed under Section 409A of the Code, and this Agreement
shall be interpreted, construed, and administered accordingly; provided,
however, that the Company and the other Released Parties shall not be
responsible for any taxes, penalties, interest or other losses or expenses
incurred by Executive due to any failure to comply with Section 409A of the
Code. In furtherance thereof, the terms of this Agreement, to the extent
necessary, may be modified to be exempt from and so comply with Section 409A of
the Code. Each payment under this Agreement as a result of the separation of
Executive’s service shall be considered a separate payment for purposes of
Section 409A of the Code.


20. Miscellaneous. This Agreement, along with the Confidentiality Agreement and
the Indemnification Agreement, constitutes the full and entire understanding and
agreement between the parties regarding the subjects hereof. It is entered into
without reliance on any promise or representation, written or oral, other than
those expressly contained herein, and it supersedes any other such promises,
warranties or representations. This Agreement may not be modified or amended
except in writing signed by both Executive and a duly authorized officer of the
Company. This Agreement shall bind the heirs, personal representatives,
successors and assigns of both Executive and the Company, and inure to the
benefit of both Executive and the Company, their heirs, successors and assigns.
Executive represents and warrants that Executive has not previously assigned or
transferred, or purported to assign or transfer, to any person or entity, any of
the claims released herein and Executive agrees to indemnify and hold harmless
the Released Parties from any claim, demand, debt, obligation, liability, cost,
expense, right of action or cause of action based on, arising out of or in
assignment. If any provision of this Agreement is determined to be invalid or
unenforceable, in whole or in part, this determination will not affect any other
provision of this Agreement and the provision in question shall be modified by





--------------------------------------------------------------------------------




the court so as to be rendered enforceable. This Agreement shall be governed in
all respects by the laws of the Commonwealth of Virginia, without reference to
its choice of law rules. This Agreement may be signed electronically and in
counterparts.




The undersigned state that they have carefully read this Agreement, that they
know and
understand its terms, and they sign it freely.




September 8, 2017


COMPANY:


COMSCORE, INC.
/S/ Carol DiBattiste_
Name: Carol DiBattiste
Title: General Counsel & Chief Compliance, Privacy and People Officer




EXECUTIVE:
________________________________
David Chemerow





